Exhibit 10.46

CONFIDENTIAL TREATMENT

SOLAR WAFER SUPPLY AGREEMENT

This Solar Wafer Supply Agreement is entered into as of October 25, 2006, by and
between MEMC ELECTRONIC MATERIALS, INC., a Delaware corporation with its
principal place of business at 501 Pearl Drive (City of O’Fallon), St. Peters,
Missouri 63376, United States of America, or its designated majority-owned
subsidiary (“MEMC”), and GINTECH ENERGY CORPORATION, a Taiwan corporation with
its principal place of business at 8F, no. 396, Sec. 1 Neihu Rd. Neihu
Technology Park, Taipei 114, Taiwan (“Gintech”) or its designated majority-owned
subsidiary. MEMC and Gintech together shall be referred to as the “Parties” and
individually as a “Party”.

RECITALS:

WHEREAS, MEMC is in the business of designing, developing, manufacturing,
marketing and selling wafers, and Gintech is in the business of designing,
developing, manufacturing, marketing and selling photovoltaic cells and modules;
and

WHEREAS, Gintech wishes to secure a supply of solar wafers and to purchase
quantities of solar wafers from MEMC, and MEMC wishes to provide a supply of
solar wafers and to sell quantities of solar wafers to Gintech; and

WHEREAS, as part of this Agreement and in order for MEMC to meet Gintech’s
supply requirements, Gintech agrees to provide a loan to MEMC in the amount of
U.S.$341.3 million over the course of this Agreement, which MEMC shall use to
expand its manufacturing capacity in connection with this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, MEMC and
Gintech agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:

(a) “Additional Wafer Supply” shall have the meaning set forth in Section 2.13.

(b) “Agreement” shall mean this Solar Wafer Supply Agreement, including all
Attachments and Exhibits hereto, as it may be amended, modified or supplemented
from time to time in accordance with its terms.

(c) “Business Day” shall mean any day of the year other than (i) any Saturday or
Sunday or (ii) any other day on which banks located in New York, New York
generally are closed for business.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(d) “Contract Year” shall mean a twelve month period commencing on January 1 of
a particular year and ending on December 31 of that year; provided, however,
that the first Contract Year under the Agreement shall be the five (5) month
period from August 1, 2007 to December 31, 2007 and the eleventh Contract Year
under the Agreement shall be the seven (7) month period from January 1, 2017 to
July 31, 2017. The second Contract Year under the Agreement shall be from
January 1, 2008 to December 31, 2008, the third Contract Year under the
Agreement shall be from January 1, 2009 to December 31, 2009 and so on, until
the tenth Contract Year, which shall be from January 1, 2016 to December 31,
2016.

(e) “Dollar”, “Dollars” or numbers preceded by the symbol “$” shall mean amounts
in United States Dollars.

(f) “Effective Date” shall mean August 1, 2007.

(g) “Financial Statements” shall have the meaning set forth in Section 3.1(d).

(h) “Force Majeure Event” shall have the meaning set forth in Section 2.10.

(i) “Gintech Material” shall have the meaning set forth in Section 3.2.

(j) “Governmental Authority” shall mean any federal, state, local or foreign
government or subdivision thereof, or any entity, body or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any federal, state, local or foreign government.

(k) “Guaranteed Financial Performance Criteria” shall mean the financial
performance criteria of Gintech as set forth on Attachment D, which financial
performance measures shall be calculated based on the Financial Statements and
in accordance with the ROC generally accepted accounting principles.

(l) “Incoterms 2000” shall have the meaning set forth in Section 2.5(a).

(m) “Indemnified Person” shall mean the Person or Persons entitled to, or
claiming a right to, indemnification under Article V.

(n) “Indemnifying Person” shall mean the Person or Persons claimed by the
Indemnified Person to be obligated to provide indemnification under Article V.

(o) “Initial Term” shall have the meaning set forth in Section 4.1.

(p) “Law” shall mean any law, statute, regulation, ordinance, rule, order,
decree or governmental requirement enacted, promulgated or imposed by any
Governmental Authority.

(q) “LC Bank” shall have the meaning set forth in Section 3.1(c).

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(r) “Letter of Credit Amount” shall have the meaning set forth in
Section 3.1(c).

(s) “Loan/Security Deposit” shall have the meaning set forth in Section 3.1.

(t) “Loss” or “Losses” shall mean any and all damages, fines, fees, Taxes,
penalties, deficiencies, losses (including lost profits or diminution in value)
and expenses, including interest, reasonable expenses of investigation, court
costs, reasonable fees and expenses of attorneys, accountants and other experts
or other expenses of litigation or other proceedings or of any claim, default or
assessment (such fees and expenses to include all fees and expenses, including
fees and expenses of attorneys, incurred in connection with (i) the
investigation or defense of any third party claims, (ii) asserting or disputing
any rights under this Agreement against any Party hereto or otherwise, or
(iii) settling any action or proceeding or threatened action or proceeding).

(u) “MEMC Competitor” shall mean any Person engaged in (i) the design,
development, manufacture, marketing or sale of silicon wafers for use in
semiconductors; or (ii) the design, development, manufacture, marketing or sale
of Multi Wafers or Mono Wafers for use in solar cells or (iii) the production of
polysilicon or polysilicon ingots.

(v) “Missed Delivery” or “Missed Deliveries” shall have the meaning set forth in
Section 2.2(f).

(w) “Mono Wafers” shall mean monocrystalline silicon wafers for use in solar
cells.

(x) “Non-Asia Pacific Wafers” shall have the meaning set forth in
Section 2.5(a).

(y) “Multi Wafers” shall mean multi-crystalline silicon wafers for use in solar
cells.

(z) “Person” shall mean any natural person, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company or partnership,
trust, joint venture, union, association, Governmental Authority or other
entity.

(aa) “Purchase Shortfall” shall have the meaning set forth in Section 2.2(a).

(bb) “Real Property Interest” shall have the meaning set forth in Section 3.2.

(cc) “Restricted Gintech Business” shall mean (i) the design, development,
manufacture, marketing or sale of Multi Wafers or Mono Wafers for use in solar
cells or (ii) the production of solar grade polysilicon or solar ingots.

(dd) Restricted MEMC Business” shall mean the design, development, manufacture,
marketing or sale of photovoltaic cells and photovoltaic modules.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(ee) “Restrictive Gintech Covenants shall have the meaning set forth in
Section 2.11(b).

(ff) “Restrictive MEMC Covenants shall have the meaning set forth in
Section 2.12(b).

(gg) “Retained Loan/Security Deposit Amount” shall have the meaning set forth in
Section 3.1.

(hh) “Subsidiaries” shall mean any Person subject to control by either Party, or
any of their respective affiliates. The term “control” as used in the preceding
sentence means, with respect to a corporation, the right to exercise, directly
or indirectly, fifty percent (50%) or more of the voting rights attributable to
the shares of such corporation, or with respect to any Person other than a
corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person.

(ii) “Tax” or “Taxes” means all (i) federal, state, local, foreign and other
taxes, assessments, duties or similar charges of any kind whatsoever, including
all corporate franchise, income, sales, use, ad valorem, receipts, value added,
profits, license, withholding, payroll, employment, excise, property, net worth,
capital gains, transfer, stamp, documentary, social security, payroll,
environmental, alternative minimum, occupation, recapture and other taxes, and
including any interest, penalties and additions imposed with respect to such
amounts; and (ii) liability for the payment of any amounts as a result of an
express or implied obligation to indemnify any other Person with respect to the
payment of any amounts of the type described in clause (i).

(jj) “Wafers” shall mean Multi Wafers and/or Mono Wafers.

(kk) “Yearly Minimum Quantity(ies)” shall have the meaning set forth in
Section 2.2(a).

(ll) “Yearly Target Quantity(ies)” shall have the meaning set forth in
Section 2.2(a).

ARTICLE II

SUPPLY OF WAFERS

2.1 Wafer Specifications. The Wafers to be supplied under this Agreement shall
meet the specifications as agreed to by the Parties as set forth in Attachment A
to this Agreement. MEMC shall maintain, in accordance with MEMC’s standard
procedures, accurate records and data for any quality testing done by or for
MEMC of any Wafers purchased by Gintech hereunder and shall make such records
and test data available to Gintech upon reasonable request.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

2.2 Quantity and Price.

(a) Target Purchase Quantities and Minimum Purchase Quantities. Each Contract
Year, as set forth below in this Section 2.2(a), Gintech agrees to purchase from
MEMC, over the course of the Contract Year, a target quantity of Wafers (such
yearly target purchase quantity commitments, measured in megawatts, the “Yearly
Target Quantity”), at the prices set forth on Attachment B hereto. Each Contract
Year, as set forth below in this Section 2.2(a), MEMC agrees to supply Gintech,
over the course of the Contract Year, with the Yearly Target Quantity per
Contract Year, at the prices set forth on Attachment B hereto, which Yearly
Target Quantity will not fall below the Yearly Minimum Quantities (as such term
is defined in Section 2.2(a)(i) below for Contract Years one through five and in
Section 2.2(a)(ii) below for Contract Years six through eleven).

(i ) For Contract Years one through five, the minimum quantities to be purchased
by Gintech (such quantities, the “Yearly Minimum Quantities”) shall be equal to
the greater of (A) 100% of the yearly minimum quantities set forth on Attachment
B hereto and (B) approximately [XXXX]% of Gintech’s then current solar wafer
demand (measured in Watts), provided that MEMC can accommodate [XXXX]% of
Gintech’s actual then current solar wafer demand (as part of and pursuant to the
rolling forecast process of Section 2.2(e) hereof). For Contract Years one
through five, MEMC shall be obligated to supply Gintech quantities only up to
[XXXX]% of the Yearly Target Quantities set forth on Attachment B hereto for
such Contract Year, unless MEMC has been given at least three (3) years advance
notice of Gintech’s request for quantities in excess of [XXXX]% of the Yearly
Target Quantities in such years, and MEMC has agreed to supply such quantities.

(ii) For Contract Years six through eleven, no later than the first day of
Contract Year three (January 1, 2009), the Parties agree to commence a review to
determine the exact quantities to be purchased and supplied for Contract Years
six through eleven. Notwithstanding the foregoing, for Contract Years six
through eleven, the minimum quantities to be purchased by Gintech (again, for
such Contract Years, such quantities, the “Yearly Minimum Quantities”) shall be
equal to the greater of (A) 100% of the Yearly Minimum Quantities set forth on
Attachment B hereto and (B) approximately [XXXX]% of Gintech’s then current
solar wafer demand (measured in Watts), provided that MEMC can accommodate
[XXXX]% of Gintech’s actual then current solar wafer demand (as part of and
pursuant to the rolling forecast process of Section 2.2(e) hereof). For Contract
Years six through eleven, MEMC shall be obligated to supply Gintech quantities
only up to 100% of the Yearly Minimum Quantities set forth on Attachment B
hereto for such Contract Years, unless MEMC has been given at least three
(3) years advance notice of Gintech’s request for quantities in excess of 100%
of the Yearly Minimum Quantities for such years, in which event MEMC will be
obligated to supply such increased quantities; provided, however, that in no
event shall the increased quantity to be supplied by MEMC in Contract Years six
through eleven exceed the Yearly Target Quantities set forth on Attachment B
hereto unless such excess quantities have been requested by Gintech and agreed
to by MEMC (after the required three (3) years advance notice).

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(iii) The Yearly Minimum Quantities may also be reduced, for any Contract Year,
pursuant to and in accordance with the provisions of Section 2.2(f)(i)(A).

(b) Mix Between Multi Wafers and Mono Wafers. Attachment B sets forth the
aggregate yearly quantities of Multi Wafers and Mono Wafers to be supplied in
each Contract Year, and does not differentiate for the purpose of aggregate
yearly quantities between Multi Wafers and Mono Wafers. In the first three
Contract Years, the percentage mix between Multi Wafers and Mono Wafers supplied
shall be at MEMC’s discretion; provided, however, that in such Contract Years
MEMC may choose not to supply any Mono Wafers. In Contract Years four through
eleven, MEMC shall change the percentage mix between Multi Wafers and Mono
Wafers based on Gintech’s request; provided that (i) Gintech has given at least
three (3) years advance notice of such requested change in percentage mix
between Multi Wafers and Mono Wafers; and (ii) MEMC can reasonably accommodate
such requested change in percentage mix between Multi Wafers and Mono Wafers;
and provided, further, that in no event will MEMC be obligated to supply more
than [xxxxxxx] percent ([XXXX]%) of Wafers in any Contract Year as Mono Wafers,
unless requested by Gintech and agreed to by MEMC.

(c) Prices. The prices set forth on Attachment B hereto are on a Dollar per Watt
basis. Attachment B also includes, for illustration purposes, the prices on a
per Wafer basis, which price per Wafer calculations are based on an indicative
average efficiency factor of [XXXX]% for Multi Wafers and an indicative average
efficiency factor of [XXXX]% for Mono Wafers. The Parties agree that the actual
average efficiency factor for both Multi Wafers and Mono Wafers experienced by
Gintech when using MEMC Wafers, shall be used to calculate the price per Wafer.
These actual average efficiency factors shall be subject to audit and/or
verification as mutually agreed by the Parties. The Parties agree that after an
average efficiency factor for both Multi Wafers and Mono Wafers is established,
all prices per Multi Wafer or Mono Wafer calculated using such average
efficiency factor for the purposes of invoicing under Section 2.4 hereof shall
be based on such average efficiency factor until the average efficiency factor
is changed pursuant to the procedures on Attachment B. The Parties also agree
and acknowledge that as the average efficiency factor increases, based on actual
measurements by the mutually agreed method of producing solar cells based on the
Baseline Cell Process (as such term is defined in Attachment B), the price per
Wafer will increase (while the price per Watt remains fixed) and the quantity of
Wafers supplied will decrease (while quantities of Watts remains fixed). All
prices per Wafer set forth on Attachment B hereto (for the purposes of invoicing
under Section 2.4 hereof) shall be updated for efficiency changes at least as
frequently as is set forth on Attachment B.

(d) Purchase Shortfalls. If Gintech purchases fewer Watts than the lesser of
(i) the Yearly Minimum Quantity, as calculated in accordance with Section 2.2(a)
or (ii) the amount of Watts tendered for delivery by MEMC during any Contract
Year, Gintech shall pay to MEMC via wire transfer of immediately available
funds, within ten (10) days

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

after being invoiced therefor, the difference between (A) the amount that would
have been payable by Gintech during such Contract Year if Gintech had purchased
the lesser of (i) the Yearly Minimum Quantity as calculated in accordance with
Section 2.2(a) or (ii) the amount of Watts tendered for delivery by MEMC during
the entire Contract Year, and (B) the amount payable by Gintech during such
Contract Year for the actual volume of Watts purchased by Gintech from MEMC
based on the applicable price listed on Attachment B hereto (such calculated
amount, the “Purchase Shortfall”). The Purchase Shortfall shall accrue interest
at the rate of one and one-half percent (1.5%) per month from the date of the
invoice therefor, unless prohibited by Law.

(e) Monthly Planning; Rolling Forecast. For planning purposes only, no later
than the third (3rd) Business Day of each calendar month, Gintech shall deliver
to MEMC a forecast of the quantities of Wafers that Gintech anticipates that it
will order from MEMC over the subsequent rolling twelve (12) months. Such
rolling forecasts are for capacity planning purposes only, and such estimated
amounts in the rolling forecasts shall have no effect on Gintech’s obligation to
purchase some or all of Gintech’s Yearly Minimum Quantity for any Contract Year
or MEMC’s obligation to deliver the indicated quantities, unless such quantity
is confirmed pursuant to the procedures of Section 2.3.

(f) Missed Deliveries. If, in any Contract Year, MEMC fails to deliver twenty
five percent (25%) or more of the Yearly Minimum Quantities of Wafers MEMC would
be required to deliver pursuant to the provisions of Section 2.2(a) (a “Missed
Delivery”), and such Missed Deliveries continue uncured by the end of such
Contract Year, then the following provisions shall apply:

(i) MEMC shall have the right to try to “make up” Missed Deliveries for any
Contract Year through the end of the following subsequent Contract Year. The
Wafer price for such Missed Deliveries, if actually made in the subsequent
Contract Year, shall be the Wafer price at the time of shipment of the Wafers.
If MEMC fails to make up the Missed Deliveries prior to the end of the
subsequent Contract Year, then:

(A) Gintech shall have the right, but not the obligation, which right must be
exercised by Gintech, in writing (and if not so exercised, shall be
automatically waived for such Contract Year, and only such Contract Year), no
later than the last Business Day of the following subsequent Contract Year, to
reduce the Yearly Minimum Quantity for the next following Contract Year as
follows. The Yearly Minimum Quantity for such next following Contract Year shall
be reduced by an amount equal to one-half ( 1/2) the amount of the Missed
Deliveries for the relevant prior Contract Year (taking into account the actual
deliveries made by MEMC in the subsequent Contract Year intended as make up
deliveries for the relevant prior Contract Year); and

(B) If Gintech chooses to reduce its Yearly Minimum Quantity for such next
following Contract Year pursuant to the provisions of Section 2.2(f)(i)(A), then
a corresponding reduction in the Letter of Credit Amount shall be made pursuant
to the provisions of Section 3.1(c).

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

2.3 Purchase Orders and Order Acknowledgements. Gintech will issue a written
purchase order to MEMC through email, fax or internationally recognized carrier
on at least a monthly basis. Such purchase orders shall contain the requested
delivery dates. All such purchase orders shall be subject to the terms and
conditions set forth in this Agreement. MEMC shall, within five (5) Business
Days after it receives any such purchase order, respond to such Gintech purchase
orders with a written MEMC Order Acknowledgement, which MEMC Order
Acknowledgement will set forth those requested Gintech quantities for which MEMC
can then confirm a quantity (which quantity may be a partial quantity of the
Gintech purchase order) and an estimated shipment calendar week. MEMC Order
Acknowledgements shall reference the applicable Gintech purchase order. Until
such time as MEMC has provided Gintech with an MEMC Order Acknowledgement for
all Wafers requested on a Gintech purchase order, such purchase order shall not
be deemed accepted by MEMC for the full amount of Wafers, but shall only be
deemed accepted by MEMC for that amount of Wafers for which a confirmed quantity
and shipment week has been provided. At all times during the term of this
Agreement, unless otherwise mutually agreed by the parties, Gintech shall have
provided MEMC with binding purchase orders requesting shipments of Wafers over
at least the next ninety (90) days. Unless expressly agreed in writing by MEMC
and Gintech, no additional or different terms or conditions contained in any
quotation, sales order, acknowledgement form, purchase order or other
communication from MEMC or Gintech shall be binding upon MEMC or Gintech, and
each Party hereby objects to any such additional or different terms or
conditions. To the extent there is any conflict among the terms and conditions
of this Agreement, any Gintech purchase order and any MEMC Order
Acknowledgement, the terms of this Agreement shall apply.

2.4 MEMC Invoices. MEMC invoices shall reference the applicable Gintech purchase
order and shall be submitted for payment by MEMC to the Gintech accounts payable
address specified in writing from time to time by Gintech. To the extent there
is any conflict between the terms and conditions of this Agreement and of any
such invoice, the terms of this Agreement shall apply. All prices in the
invoices shall be based on the then-current price for each Wafer, calculated in
accordance with the provisions set forth on Attachment B, on the date of
confirm.

2.5 Terms of Sale and Shipment Terms.

(a) Terms of Sale. All sales of Wafers hereunder shall be made Ex Works
(Incoterms 2000: EXW) MEMC’s designated location. “Incoterms 2000” means the
version of “Incoterms” adopted by the International Chamber of Commerce
effective January 1, 2000, including all amendments thereof, but excluding any
amendments thereof specifically agreed to by the Parties as not being applicable
to this Agreement. Notwithstanding the foregoing Ex Works terms of sale, if MEMC
manufactures Wafers at a facility located in either Europe or the United States
(“Non-Asia Pacific Wafers”) and then ships such Non-Asia Pacific Wafers to
Gintech, MEMC shall pay, within thirty (30) days of being invoiced by Gintech
therefor, fifty percent (50%) of all freight costs associated with such sales of
Non-Asia Pacific Wafers under this Agreement, with such invoices to provide
reasonable detail and supporting documentation for MEMC to confirm such freight
costs.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(b) Shipment Date. Per Section 2.3 above, the scheduled shipment date for Wafers
will be specified by MEMC in the MEMC Order Acknowledgment.

(c) Shipment Instructions. Gintech shall furnish written shipping instructions
to MEMC from time to time, and such shipping instructions, if different from the
last shipping instructions provided by Gintech to MEMC, shall take effect no
earlier than ten (10) Business Days after receipt of such written instructions
by MEMC. MEMC shall pack and ship Wafers in accordance with then-current
industry standards and practice.

(d) Shipment Date Change Requests. Gintech may request to delay or pull in
shipment of an individual delivery or any part thereof upon written notice to
MEMC, subject to the following conditions:

(i) Unless agreed to by MEMC, the shipment date change request notice must be
received by MEMC at least ninety (90) days prior to the scheduled shipment date;
and

(ii) If the shipment date change request notice is a delay request (a push out
of requested delivery date), Gintech must commit to nonetheless purchase the
delayed Wafers no later than the end of the Contract Year in which such shipment
was originally scheduled by MEMC; and

(iii) MEMC must agree to such request in writing; and

(iv) In the event of an accepted shipment date change request, Gintech shall
accept delivery of and pay for Wafers already manufactured or in the process of
manufacture for such accepted purchase order at the time the shipment date
change request notice is received by MEMC.

(e) In no event shall delay of any shipment or any part thereof as requested by
Gintech pursuant to Section 2.5(d) affect, in any way, Gintech’s obligation to
purchase some or all of Gintech’s Yearly Minimum Quantity for any Contract Year,
unless the provisions of Section 2.2(a) hereof would otherwise require a change
to Gintech’s Yearly Minimum Quantities for that Contract Year or a subsequent
Contract Year.

2.6 Title and Risk of Loss. Pursuant to and consistent with the Incoterms 2000
term of sale of Ex Works MEMC’s designated location, title to and risk of loss
of Wafers shall pass to Gintech at the time when the Wafers have been made
available by MEMC for pickup by Gintech at MEMC’s designated location and
Gintech has been notified that such Wafers have been made available by MEMC for
pickup by Gintech.

2.7 Payment Terms; Delivery Terms; Freight Terms.

(a) MEMC shall issue an invoice to Gintech for each shipment of Wafers. All
invoices will be in Dollars. Payment of invoices by Gintech shall be in Dollars,
by wire

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

transfer, check or by other means mutually agreed on by the Parties. Payment is
due thirty (30) days from the date of the invoice. MEMC reserves the right to
assess a late payment charge of one and one-half percent (1.5%) per month on the
unpaid balance of any past due amount, unless prohibited by Law. If Gintech
fails to pay the purchase price when due for any shipment, MEMC may, but need
not, require receipt of payment in full prior to manufacturing the balance of
any outstanding or subsequent order. Payment of sums due from Gintech shall be
made upon terms set forth above. MEMC may recover for each delivery hereunder as
a separate transaction, without reference to any other delivery. If Gintech has
been failing to pay the purchase price when due for one or more shipments, and
MEMC reasonably concludes that Gintech is in unsound financial condition and has
notified Gintech of such conclusion, and the Parties have then negotiated in
good faith for at least ten (10) Business Days to remedy such conclusion, or if
Gintech is in default with respect to any of the material terms and conditions
of this or any other agreement with MEMC, MEMC shall forthwith have the right to
demand cash payment in advance or additional financial assurance until such time
as said credit has been reestablished or default cured to MEMC’s satisfaction.
If Gintech fails to pay the purchase price when due for any shipment, MEMC may
also, but need not, (i) immediately offset any late payments against the
Loan/Security Deposit and/or the Letter of Credit required by Section 3.1(c) and
(ii) prior to any further shipments of Wafers, require that Gintech replenish
the Loan/Security Deposit and/or the Letter of Credit required by Section 3.1(c)
in accordance with the terms of this Agreement.

(b) All prices are based on Ex Works MEMC’s designated location. Gintech shall
pay all transportation charges on a freight collect basis. Any Taxes, levies or
assessments (including related interest and penalties) imposed, levied, assessed
or arising by virtue of this Agreement other than Taxes based upon the net
income of MEMC shall be the liability and responsibility of Gintech. If any
charges are exempt from sales or use Tax liability, Gintech must provide MEMC
with evidence of tax exemption acceptable to the relevant taxing authority.

2.8 Representations and Warranties. MEMC represents and warrants that the Wafers
delivered to Gintech under this Agreement shall meet the specifications set
forth in Attachment A hereto. EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE,
MEMC MAKES NO OTHER WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, OF
FITNESS OF THE WAFERS FOR PARTICULAR USE OR OTHERWISE, INCLUDING WITHOUT
LIMITATION, WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE.

2.9 Limitation of Liability.

(a) Limitation. MEMC’s total liability, and Gintech’s exclusive remedy, for any
and all Losses and damages, arising out of any cause whatsoever under any theory
of contract, tort, strict liability, or other legal or equitable theory,
including under a breach of representations and warranties made under
Section 2.8 hereof, shall be limited solely to Gintech’s actual direct damages
directly caused by the failure of the Wafers to meet the specifications set
forth in Attachment A hereto; provided, however, that such actual direct damages
may not exceed the purchase price of the Wafers that caused the damages,

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

or, at MEMC’s option, the repair or replacement of such Wafers; and provided
further that in order to recover for the failure of the Wafers to meet the
specifications set forth in Attachment A hereto, Gintech shall be required to
prove that such Wafers do not meet such specifications. In no event shall MEMC
be liable for lost profits, special, incidental, consequential or punitive
damages. MEMC shall not be liable for, and Gintech assumes liability for, all
personal injury and property damage connected with the handling, transportation,
possession, processing, further manufacture, other use or resale of the Wafers,
whether the Wafers are used alone or in combination with any other material.

(b) Technical Advice. If MEMC furnishes technical or other advice to Gintech,
whether or not at Gintech’s request, with respect to processing, further
manufacture, other use or resale of the Wafers, MEMC shall not be liable for,
and Gintech assumes all risk of, such advice and the results thereof, if such
advice is followed by Gintech. Similarly, if MEMC offers technical or other
advice to Gintech, whether or not at Gintech’s request, with respect to
processing, further manufacture, other use or resale of the Wafers, and Gintech
declines to follow such advice, MEMC shall not be liable for, and Gintech
assumes all risk of, such declination of advice and the results thereof.

2.10 Force Majeure.

(a) MEMC shall not be liable for any delay or failure to perform due to any
cause or condition beyond its reasonable control, whether foreseeable or not,
including, without limitation, Acts of God, war, riot, fire, explosion,
accident, flood or sabotage; lack of adequate fuel, power or raw materials,
labor, containers or transportation facilities; compliance with governmental
requests, Laws, regulations, orders, action or national defense requirements;
embargoes or acts of civil or military authorities; theft, breakage or failure
of machinery or apparatus; or in the event of labor trouble, strike, lockout or
injunction (provided that MEMC shall not be required to settle a labor dispute
against its own best judgment) (all of such events, a “Force Majeure Event”).
MEMC shall give prompt written notice to Gintech of any such Force Majeure Event
and any associated delivery changes.

(b) If a Force Majeure Event occurs, MEMC shall not be responsible for any
damage, increased costs, or Losses which Gintech may sustain by reason of such
failure of performance, but this Agreement shall not be regarded as terminated
or frustrated as a result such failure of performance. If a Force Majeure Event
occurs, MEMC shall take appropriate means to minimize or remove the effects of
the Force Majeure Event and, within the shortest practicable time, attempt to
resume performance of its obligations under this Agreement affected by the Force
Majeure Event, except as may be permitted by Section 2.10(c).

(c) If MEMC has suffered a Force Majeure Event and is unable to perform
substantially all of its obligations under this Agreement for eighteen
(18) months or more after suspension of its performance after the occurrence of
a Force Majeure Event, then Gintech and MEMC may mutually terminate this
Agreement if the Parties mutually agree to terminate. Notwithstanding anything
in this Agreement to the contrary, in no event shall the occurrence of a Force
Majeure Event hereunder excuse either Party from its obligations to pay to the
other Party any sums accrued or due hereunder to such other Party.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

2.11 Noncompete.

(a) Gintech understands that MEMC shall be entitled to protect and preserve the
going concern value of its business to the extent permitted by Law and that MEMC
would not have entered into this Agreement absent the provisions of this
Section 2.11. Therefore, during the Initial Term (and any extensions of the
Initial Term pursuant to Section 4.1 hereof), except as may be agreed to in
writing by MEMC in advance of engaging in any activities, Gintech shall not, and
each shall cause each of its affiliates and Subsidiaries to not, directly or
indirectly, engage in any Restricted Gintech Business anywhere in the world
including (A) owning any interest in, managing, operating, controlling or
participating in any Person which owns or operates a Restricted Gintech
Business, (B) soliciting any customer or prospective customer of MEMC anywhere
in the world to purchase any products or services which compete with those
provided by MEMC and (C) assisting any Person in any way to do, or attempt to
do, anything prohibited above; provided, however, that the ownership by Gintech
of up to a [xxxxxxx] percent ([XXXX]%) interest in any Person in a Restricted
Gintech Business shall be permitted. In addition, Gintech shall not, and each
shall cause each of its affiliates and Subsidiaries to not, directly or
indirectly, permit investment in Gintech or its affiliates or Subsidiaries by
any MEMC Competitor; provided, however, that this Section 2.11(a) shall not
apply if an MEMC Competitor acquires an interest (equity or debt) in Gintech or
its affiliates or Subsidiaries through trading in the stock market without being
invited by Gintech or its affiliates or Subsidiaries; and provided further that
in the event that any MEMC Competitor acquires a [xxxxxxx] percent ([XXXX]%)
interest or more in Gintech or its affiliates or Subsidiaries, if requested in
writing by MEMC, Gintech will use best efforts to negotiate with the MEMC
Competitor in order to have such MEMC Competitor sell its position in the public
markets or in a negotiated private transaction.

(b) If, at the time of enforcement of the covenants contained in this
Section 2.11 (the “Restrictive Gintech Covenants”), a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the Parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by Law. Upon advice of legal counsel, Gintech has determined and
hereby acknowledges that the Restrictive Gintech Covenants are reasonable in
terms of duration, scope and area restrictions. Gintech acknowledges that both
MEMC and Gintech have been doing business throughout the world.

(c) If Gintech or any of its affiliates or Subsidiaries breaches, or threatens
to commit a breach of, any of the Restrictive Gintech Covenants, MEMC shall have
the following rights and remedies, each of which rights and remedies shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to MEMC
at law or in equity:

(i) the right and remedy to have the Restrictive Gintech Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive Gintech Covenants would cause
irreparable injury to MEMC and that money damages would not provide an adequate
remedy to MEMC; and

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(ii) the right and remedy to require such Person to account for and pay over to
MEMC any profits, monies, accruals, increments or other benefits derived or
received by such Person as the result of any transactions constituting a breach
of the Restrictive Gintech Covenants; and

(iii) the right and remedy to cease deliveries of Wafers hereunder until the
breach of any of the Restrictive Gintech Covenants is cured.

2.12 Noncompete in Favor of Gintech.

(a) MEMC understands that Gintech shall be entitled to protect and preserve the
going concern value of its business to the extent permitted by Law and that
Gintech would not have entered into this Agreement absent the provisions of this
Section 2.12. Therefore, during the Initial Term (and any extensions of the
Initial Term pursuant to Section 4.1 hereof), except as may be agreed to in
writing by Gintech in advance of engaging in any activities, MEMC shall not, and
each shall cause each of its affiliates and Subsidiaries to not, directly or
indirectly, engage in any Restricted MEMC Business anywhere in the world
including (A) owning any interest in, managing, operating, controlling or
participating in any Person which owns or operates a Restricted MEMC Business,
(B) soliciting any customer or prospective customer of Gintech anywhere in the
world to purchase any products or services which compete with those provided by
Gintech and (C) assisting any Person in any way to do, or attempt to do,
anything prohibited above; provided, however, that the ownership by MEMC of up
to a [xxxxxxx] percent ([XXXX]%) interest in any Person in a Restricted MEMC
Business shall be permitted.

(b) If, at the time of enforcement of the covenants contained in this
Section 2.12 (the “Restrictive MEMC Covenants”), a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the Parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by Law. Upon advice of legal counsel, MEMC has determined and
hereby acknowledges that the Restrictive MEMC Covenants are reasonable in terms
of duration, scope and area restrictions. MEMC acknowledges that both Gintech
and MEMC have been doing business throughout the world.

(c) If MEMC or any of its affiliates or Subsidiaries breaches, or threatens to
commit a breach of, any of the Restrictive MEMC Covenants, Gintech shall have
the following rights and remedies, each of which rights and remedies shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to
Gintech at law or in equity:

(i) the right and remedy to have the Restrictive MEMC Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive MEMC Covenants would cause irreparable
injury to Gintech and that money damages would not provide an adequate remedy to
Gintech and

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(ii) the right and remedy to require such Person to account for and pay over to
Gintech any profits, monies, accruals, increments or other benefits derived or
received by such Person as the result of any transactions constituting a breach
of the Restrictive MEMC Covenants.

2.13 Preferred Vendor. The quantities of Wafers to be supplied by MEMC hereunder
assume that in any Contract Year such amount of Wafers will be approximately
[XXXX]% of Gintech’s then current solar wafer demand, and the Yearly Minimum
Quantities and Yearly Target Quantities of Wafers set forth in Attachment B, as
modified by Section 2.2(a), reflect this mutual intention of the parties. In
addition, MEMC shall be considered as a preferred vendor and shall have an
annual right of first refusal (but not an obligation, unless MEMC would be so
obligated pursuant to Section 2.2(a) hereof) to negotiate with Gintech to supply
Gintech with additional Wafers, in excess of [xxxxxxx] percent ([XXXX]%) of
Gintech’s then current demand for Wafers (such potential amount, the “Additional
Wafer Supply”). The price per watt for such Additional Wafer Supply shall be
negotiated by the parties. If the parties are unable to reach agreement on price
and quantity for such Additional Wafer Supply by November 1 for the ensuing
Contract Year commencing on January 1, Gintech may buy such Additional Wafer
Supply from other suppliers. Such Additional Wafer Supply, if supplied by MEMC,
shall not be added to the Yearly Minimum Quantity for the then current Contract
Year or any Contract Year thereafter unless the parties expressly agree.

ARTICLE III

LOAN/SECURITY DEPOSIT AND LETTER OF CREDIT; EXECUTION OF ADDITIONAL

AGREEMENTS

3.1 Loan/Security Deposit. To induce MEMC to invest in additional polysilicon
production and wafer manufacturing capacity, Gintech agrees to loan MEMC, per
the schedule set forth on Attachment C hereto, the amount of $341.3 million (the
“Loan/Security Deposit”), as a means of securing Gintech’s obligations to MEMC,
which Loan/Security Deposit shall be repaid by MEMC, without interest, up to the
amount of $324.2 million (95% of the aggregate Loan/Security Deposit amount,
such retained amount of $17.1 million, the “Retained Loan/Security Deposit
Amount”), according to the repayment schedule set forth on Attachment C hereto,
unless Gintech has not purchased the Yearly Minimum Quantities in any Contract
Year under the “take or pay” provisions of Section 2.2(a) hereof, in which case
MEMC may choose to offset pursuant to this Article III any payments required
from Gintech under Section 2.2(a) hereof against MEMC’s obligation to repay the
Loan/Security Deposit.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(a) In any Contract Year when Gintech is required to pay MEMC a portion of the
Loan/Security Deposit per the schedule set forth on Attachment C, payment by
Gintech to MEMC shall be made, in full, no later than the fifth Business Day of
the applicable Contract Year; provided, however, that Gintech shall be entitled
to request MEMC to calculate the difference between the amount of the
Loan/Security Deposit repayable by MEMC pursuant to Section 3.1(b) and the
amount of the Loan/Security Deposit payable by Gintech in any Contract Year, and
Gintech shall pay such difference to MEMC no later than the fifth Business Day
of the applicable Contract Year. In connection with the Loan/Security Deposit
amount to be paid by Gintech to MEMC for the first Contract Year, twenty five
percent (25%) of the Loan/Security Deposit amount to be paid by Gintech to MEMC
for that first Contract Year shall be paid to MEMC three (3) Business Days after
the date of this Agreement, and seventy five percent (75%) of the Loan/Security
Deposit amount to be paid by Gintech to MEMC for that first Contract Year shall
be paid to MEMC on or before the first shipment date for Wafers.

(b) In any Contract Year when MEMC is required to repay a portion of the
Loan/Security Deposit to Gintech per the schedule set forth on Attachment C,
payment by MEMC to Gintech shall be made, in full, no later than the fifth
Business Day of the applicable Contract Year; provided, however, that if in any
Contract Year there is a Purchase Shortfall that has not been paid by Gintech
via wire transfer to MEMC in accordance with the provisions of Section 2.2(d)
hereof, MEMC shall not be required to repay that portion of the Loan/Security
Deposit up to the Purchase Shortfall in the next Contract Year, but instead MEMC
may retain the amount of the Loan/Security Deposit up to the Purchase Shortfall
(including the amount of any interest accrued on the Purchase Shortfall in
accordance with Section 2.2(d) hereof, until the date that MEMC actually
transfers or retains such amount); and provided further, that if in any Contract
Year there is a Purchase Shortfall (or an aggregate Purchase Shortfall from more
than one Contract Year) that has not been paid by Gintech to MEMC in excess of
the amount of any Loan/Security Deposit not yet repaid by MEMC, MEMC may
withhold repayment in any future Contract Years of the Loan/Security Deposit up
to the amount of the aggregate unpaid Purchase Shortfall. If the aggregate
unpaid Purchase Shortfall(s) exceed the remaining Loan/Security Deposit not yet
repaid by MEMC, MEMC shall have any and all remedies available to it to recover
from Gintech immediately the amount of any aggregate unpaid Purchase Shortfall,
including drawing on the Letter of Credit pursuant to the provisions of
Section 3.1(c).

(c) The Parties have also agreed that the amount of the Loan/Security Deposit
outstanding in any Contract Year is less than the appropriate amount of security
to be held by MEMC in order to ensure payment for Gintech’s “take or pay”
obligations under Section 2.2(a) hereof. Accordingly, the Parties have agreed
that Gintech will be required to deliver to MEMC, no later than the seventh
Business Day of each Contract Year, an irrevocable Letter of Credit drawn on a
bank that is requested by Gintech and approved by MEMC (the “LC Bank”), in an
amount equal to the Required Letter of Credit Amount for such Contract Year as
is set forth on Attachment C (the “Letter of Credit Amount”), and that expires
on the eighth Business Day of the subsequent Contract Year. Gintech may, in its
discretion, use quarterly or half-year revolving Letters of Credit to cover the
full Letter of Credit Amount during any respective Contract Year; provided,
however,

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

that in no event shall there ever be a gap in coverage (i.e., a Letter of Credit
will not be permitted to expire before a replacement Letter of Credit is put in
place). MEMC’s right to unilaterally draw on the Letter of Credit (after
exhaustion of the Loan/Security Deposit amount then held by MEMC) shall be
substantially similar to those rights set forth in Section 3.1(b) above. The
Letter of Credit Amount set forth on Attachment C for each Contract Year was
calculated as follows:

(i) In Contract Year one, the Letter of Credit Amount shall be equal to twelve
(12) months of MEMC’s revenue under this Agreement, based on the minimum
quantity of Wafers for that Contract Year at the pricing for that Contract Year
(assuming all Multi Wafers), less the cumulative net amount of the Loan/Security
Deposit then held by MEMC;

(ii) In Contract Year two, the Letter of Credit Amount shall be equal to nine
(9) months of MEMC’s revenue under this Agreement, based on the minimum quantity
of Wafers for that Contract Year at the pricing for that Contract Year (assuming
all Multi Wafers), less the cumulative net amount of the Loan/Security Deposit
then held by MEMC; and

(iii) In Contract Year three through Contract Year eleven, the Letter of Credit
Amount shall be equal to six (6) months of MEMC’s revenue under this Agreement,
based on the minimum quantity of Wafers for that Contract Year at the pricing
for that Contract Year (assuming an split between Multi Wafers and Mono Wafers
of 75%/25%, respectively), less the cumulative net amount of the Loan/Security
Deposit then held by MEMC.

(iv) In any Contract Year for which the Yearly Minimum Quantity is adjusted
upward or downward pursuant to the provisions of Section 2.2(a) or
Section 2.2(f)(i)(A), the Letter of Credit Amount will also be adjusted upward
or downward consistent with the provisions of this Section 3.1(c).

(d) The Parties have also agreed that the amount of the Loan/Security Deposit
outstanding in any Contract Year to be held by MEMC in order to ensure payment
for Gintech’s “take or pay” obligations under Section 2.2(a) hereof may be
adjusted pursuant to the provisions of this Section 3.1(d) as follows:

(i) Beginning in Contract Year two, every October 1 and April 1 Gintech will
provide MEMC with complete financial statements for the six months and twelve
months ended June 30 and December 31, respectively (such financial statements,
the “Financial Statements”). From the Financial Statements, MEMC will verify
whether Gintech meets the Guaranteed Financial Performance Criteria.

(ii) If the Guaranteed Financial Performance Criteria for the prior twelve
(12) month period are met, then the Letter of Credit Amount shall not be
adjusted pursuant to this Section 3.1(d).

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(iii) If, however, the Guaranteed Financial Performance Criteria for the prior
twelve (12) month period are not met, then the Letter of Credit Amount shall be
adjusted pursuant to this Section 3.1(d), by Gintech being required to increase
the amount of security for MEMC by increasing the Letter of Credit Amount by an
additional six (6) months of months of MEMC’s revenue under this Agreement,
based on the minimum quantity of Wafers for that Contract Year at the pricing
for that Contract Year (assuming a split between Multi Wafers and Mono Wafers of
[XXXX]%/[XXXX]%, respectively), less the cumulative net amount of the
Loan/Security Deposit then held by MEMC (e.g., in Contract Year two the total
amount of required revenue months to be held as security would be fifteen
(15) and in Contract Years three through eleven, the total amount of required
revenue months would be twelve (12)).

(iv) In the event that Gintech will be required to increase the Letter of Credit
Amount pursuant to Section 3.1(d)(iii), then Gintech shall deliver to MEMC a
Letter of Credit for the increased amount no later than ten (10) Business Days
after MEMC has performed the calculation required by Section 3.1(d)(i) above and
has requested an increase in the Letter of Credit Amount from Gintech in
writing. All other terms and provisions of this Agreement shall apply to any
Letter of Credit required by this Section 3.1(d).

(v) Notwithstanding the foregoing provisions of this Section 3.1(d), if the
quantity of Wafers tendered for delivery by MEMC during the just-ended Contract
Year is less than the Yearly Minimum Quantities for such just-ended Contract
Year, then each of the financial performance measures that make up the
Guaranteed Financial Performance Criteria shall be reduced by the same
percentage as the amount that the quantity of Wafers tendered for delivery by
MEMC during the just-ended Contract Year is less than the Yearly Minimum
Quantities for such just-ended Contract Year (e.g., if MEMC has tendered for
delivery only 95% of the Yearly Minimum Quantity for a Contract Year, then the
threshold amount of each of the financial performance measures that make up the
Guaranteed Financial Performance Criteria shall be reduced to only 95% of such
amounts).

3.2 Execution of Gintech Silicon Material Corporation Stock Purchase Agreement.

(a) Concurrently with the execution of this Agreement, Gintech and MEMC shall
execute the Gintech Silicon Material Corporation Stock Purchase Agreement,
pursuant to which Gintech shall transfer to MEMC one hundred percent (100%) of
the ownership interests in Gintech Silicon Material Corporation (“Gintech
Material”) as soon as practicable after December 16, 2006, but in no event later
than December 31, 2006, which ownership interests shall then include all
associated Tax holidays and benefits and incentives from Governmental
Authorities, for lease of that certain 1.7 hectare parcel or that certain 1.8
hectare parcel of land and/or real property located in Hsin Chu Science Park
(the “Real Property Interest”) suitable for MEMC to build a factory thereon to
manufacture some of the Wafers should MEMC so choose.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(b) Gintech warrants and represents that Gintech Material is qualified to enjoy
the tax incentives (five years tax holidays) as provided for under Article 9 of
the Statute for Upgrading Industries, pursuant to the approval letter (Ref. No.
Kong Hua Zi 09400716260) issued by the Industrial Development Bureau (“IDB”)
dated December 31, 2005.

(c) The Parties acknowledge and agree that such five years tax holidays status
was granted based upon the original investment proposal submitted by Gintech
Material to IDB. The Parties agree to cooperate with each other to amend the
original investment proposal of Gintech Material to ensure that after being
acquired by MEMC, Gintech Material will still be able to enjoy such five years
tax holidays status based upon such amended investment proposal and seek the
required regulatory approval for such amended investment proposal.

(d) If such five years tax holidays status granted to Gintech Material is
cancelled or revoked, MEMC shall be entitled to hold back from the Loan/Security
Deposit the amount of [xxxxxxx] Dollars ($[XXXX]) per year for each of the five
years of such cancelled or revoked tax holidays status; provided, however, that
in no event shall Gintech be subject to any such hold back in the case where
such five years tax holidays status is cancelled or revoked for any of the
following reasons: (i) Gintech Material fails to submit the amended investment
proposal for IDB’s approval on or before December 31, 2006; (ii) Gintech
Material fails to complete the construction of a new manufacturing facility with
the minimum capacity of 100 Megawatts in Taiwan for manufacture of solar wafers
on or before December 31, 2009 (after the granting of a one year extension by
the IDB, if so requested by MEMC and/or Gintech Material); or (iii) the total
amount of investment made by MEMC in Gintech Material is less than US$[XXXX] on
or before December 31, 2009 (after the granting of a one year extension by the
IDB, if so requested by MEMC and/or Gintech Material).

3.3 Execution of Share Subscription Agreement. Concurrently with the execution
of this Agreement, Gintech and MEMC shall execute the Share Subscription
Agreement, pursuant to which MEMC shall purchase 7.8 million shares of Gintech
stock at NT$10 per share.

ARTICLE II

TERM AND TERMINATION

4.1 Term. The Term of this Agreement shall commence on the Effective Date and
shall expire ten (10) years following the Effective Date (the “Initial Term”).
No less than twelve (12) months prior to the expiration of the Initial Term, the
Parties agree to negotiate in good faith to extend the Initial Term of the
Agreement, with such negotiations intended to address price, quantity (including
minimum quantities) and length of any extension term. In no event shall this
Agreement be extended beyond the Initial Term unless the Parties expressly agree
on all material terms of such extension.

4.2 Termination by Either Party. Either Party to this Agreement may terminate
this Agreement by written notice to the other Party if, and only if, such other
Party (a) becomes

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

insolvent, (b) makes a general assignment for the benefit of creditors,
(c) suffers or permits the appointment of a receiver for its business or assets,
(d) becomes subject as the debtor to any proceeding under any bankruptcy or
insolvency Law, whether domestic or foreign, and such proceeding is not
dismissed with prejudice within sixty (60) days after filing, or (e) commences
liquidation or dissolution proceedings, voluntarily or otherwise. In addition,
if a Force Majeure Event has occurred, and the Parties have mutually agreed to
terminate this Agreement pursuant to the provisions of Section 2.10(c), this
Agreement shall be so terminated on the date the Parties have agreed shall be
the termination date.

4.3 Termination by MEMC.

(a) In the event that Gintech has failed to pay a Purchase Shortfall to MEMC
within five (5) Business Days of being notified thereof, and the amount of the
unpaid Purchase Shortfall is greater than the amount of the Loan/Security
Deposit and Letter of Credit then held by MEMC, then MEMC shall have the right,
upon at least ten (10) Business Days prior written notice to Gintech in
accordance with the notice provisions of Section 7.4, to immediately terminate
this Agreement if:

(i) Gintech has not paid to MEMC, in immediately available funds, the amount of
the unpaid Purchase Shortfall (after MEMC shall have retained the Loan/Security
Deposit and drawn on the Letter of Credit) no later than the ninth
(9th) Business Day after receiving such written notice; and

(ii) Gintech has not replenished the Loan/Security Deposit to be held by MEMC
(after MEMC has retained the Loan/Security Deposit) by wiring MEMC, in
immediately available funds, the amount of the Loan/Security Deposit as would be
required for such Contract Year by Attachment B (taking into account the
provisions of Section 2.2(a), Section 2.2(f), Section 3.1(c) and Section 3.1(d)
hereof) and replaced the Letter of Credit with a new Letter of Credit in the
amount of the Letter of Credit Amount required for such Contract Year by
Attachment B (taking into account the provisions of Section 2.2(a),
Section 2.2(f), Section 3.1(c) and Section 3.1(d) hereof) no later than the
ninth (9th) Business Day after receiving such written notice.

4.4 Termination by Gintech.

(a) In the event that MEMC has failed to deliver the Yearly Minimum Quantities
as would be required to be delivered pursuant to the provisions of
Section 2.2(a) hereof (taking into account the provisions, including the
recovery provisions, of Section 2.2(f)(i) hereof) for three (3) consecutive
Contract Years, then, no later than thirty (30) days after the end of such third
consecutive Contract Year, Gintech may provide written notice to MEMC that
Gintech intends to immediately terminate this Agreement. Such termination will
take effect five (5) Business Days thereafter if the breach is not cured by MEMC
within such five (5) Business Day period; provided, however, that Gintech shall
be required to accept delivery of and pay for Wafers already manufactured or in
the process of manufacture for any accepted purchase orders at the time the
termination notice pursuant to this Section 4.4(a) is received by MEMC in
accordance with the notice provisions of Section 7.4.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(b) If Gintech would have the right to terminate this Agreement pursuant to
Section 4.4(a), but Gintech does not provide written notice of such intent to
terminate to MEMC within the prescribed time frames of Section 4.4(a), then
Gintech may not terminate this Agreement pursuant to Section 4.4(a) for that
entire Contract Year, and will be deemed to have waived such right to terminate
this Agreement pursuant to Section 4.4(a) for that three (3) Contract Year
period of missed deliveries. In such event, Gintech can still “count” the two
most recent Contract Years of missed deliveries of Wafers (as would be required
to be delivered by MEMC pursuant to the provisions of Section 2.2(a) hereof
(taking into account the recovery provisions of Section 2.2(f)(i) hereof)) for
the purposes of determining whether, at the end of the subsequent Contract Year,
a new right to terminate this Agreement pursuant to Section 4.4(a) has been
triggered. In such case, the provisions of both Section 4.4(a) and this
Section 4.4(b) shall again apply.

4.5 Effect of Termination. Upon termination or expiration of this Agreement, the
Parties’ obligations hereunder shall terminate. Notwithstanding the foregoing,
the provisions of Section 2.2, Section 2.9, Article V and Article VI are of a
continuing nature and shall survive termination of this Agreement for any
reason. No such termination shall relieve any Party from liability for any prior
or subsequent breach of this Agreement. If the termination was validly made by
Gintech pursuant to Section 4.2 or Section 4.4(a), MEMC shall return the balance
of Loan/Security Deposit to Gintech within sixty (60) days of the termination.

ARTICLE V

INDEMNIFICATION

5.1 Indemnification Generally. Gintech shall indemnify and defend MEMC and its
directors, officers, employees, contractors and agents, from any liability
(including reasonable attorneys’ fees) for any Loss or injury to persons or
property which may result from Gintech’s breach of its representations,
warranties or covenants in this Agreement.

5.2 Resolution of Disputes; Litigation.

(a) Prior to initiating any legal or other action or proceeding against the
other, the Parties shall attempt in good faith to resolve any controversy or
claim arising from or relating to this Agreement promptly by negotiations
between the respective representatives of the Parties. The disputing Party shall
give the other Party written notice of the dispute. Within twenty (20) days
after receipt of such notice, the receiving Party shall submit a written
response to the other Party. The notice and response shall include a statement
of the respective Party’s position and arguments supporting its position. The
representatives shall meet at a mutually acceptable time and place within thirty
(30) days after the date of the disputing Party’s notice and thereafter as often
as they reasonably deem necessary to exchange relevant information and to
attempt to resolve the dispute. If the matter has not been resolved through
negotiation within sixty

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(60) days after the date of the disputing Party’s notice, or if either Party
will not meet with the other Party within thirty (30) days after the date of the
disputing Party’s notice, then either Party is free to bring any legal action or
proceeding, so long as such legal action or proceeding complies with the
provisions of Section 7.12 hereof. All deadlines specified herein may be
extended by mutual written agreement of the Parties.

(b) If no agreement can be reached between the Parties after good faith
negotiation above, either Gintech or MEMC may bring any legal action or
proceeding, so long as such legal action or proceeding complies with the
provisions of Section 7.12 hereof, unless the amount of the damage or loss is at
issue in a pending action or proceeding involving a third party claim, in which
event such action or proceeding shall not be commenced until such amount is
ascertained or both Parties agree to the action or proceeding.

(c) In the event that any suit or action is instituted to enforce any provision
in this Agreement, the prevailing Party in such dispute shall be entitled to
recover from the losing Party all fees, costs and expenses of enforcing any
right of such prevailing Party under or with respect to this Agreement,
including without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

5.3 Time Limits. Any right to indemnification or other recovery under this
Article V shall only apply to Losses arising from claims with respect to which
the Indemnified Person shall have notified the Indemnifying Person in writing
within one (1) year of the occurrence of the facts giving rise to the underlying
claim; provided, however, that such obligations to indemnify and hold harmless
shall not terminate with respect to any Losses arising from claims as to which
the Indemnified Person shall have, before the expiration of the one (1) year
period, previously delivered a notice pursuant to Section 5.2 to the
Indemnifying Person.

5.4 General Indemnification Provisions.

(a) The Indemnifying Party shall pay the Indemnified Party immediately available
funds on an as-incurred basis for any Losses for which the Indemnified Party is
entitled to indemnification hereunder. Any such indemnification payments shall
include interest at the rate of 5% per annum (computed on the basis of a 360-day
year) from the date any such Losses are suffered or sustained by the Indemnified
Party.

(b) If and to the extent that any provision of Section 5.1 is unenforceable for
any reason, each Party hereto agrees to make the maximum contribution to the
payment and satisfaction of any Losses as to which such Party would otherwise
have been responsible for indemnification which is permissible under applicable
Law.

(c) Each Indemnifying Party hereby waives (i) presentment, demand, protest,
notice of protest, notice of dishonor and notice of nonpayment; (ii) the right,
if any, to the benefit of, or to direct the application of, any security
hypothecated to Indemnified Party (if any), until all indemnification liability
of another Indemnifying Party to Indemnified Party, howsoever arising, shall
have been satisfied; (iii) the right to require the

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Indemnified Party to proceed against another Indemnifying Party, or to pursue
any other remedy in Indemnified Party’s power (if any); and agrees that
Indemnified Party may proceed against Indemnifying Party directly and
independently of any other Indemnifying Party, and that any extension,
forbearance, amendment, or acceptance, release or substitution of security, or
any impairment or suspension of Indemnified Party’s remedies or rights against
another Indemnifying Party or the cessation of the liability for indemnification
hereunder of another Indemnifying Party for any reason other than full
satisfaction of the indemnification obligation at issue, shall not in anywise
affect the liability of Indemnifying Party hereunder.

ARTICLE VI

CONFIDENTIAL INFORMATION

6.1 Confidential Information; Public Disclosure.

(a) MEMC agrees that it will not disclose to any third party the existence of or
the details of this Agreement and any trade secrets or other proprietary
information it obtains with respect to Gintech during or after the term of this
Agreement except as expressly permitted hereunder, and that it will treat all
such information as confidential and will use such information only for carrying
out the purposes of this Agreement; provided, however, that MEMC will not be
obligated to treat as confidential any information acquired by it that is either
known to the general public or to the industry, or known to, or in the
possession of, MEMC prior to disclosure by Gintech, that is disclosed as
required by Law, or that is independently developed by MEMC. The confidentiality
obligations of MEMC hereunder shall continue during the term of this Agreement
and for a period of ten (10) years after termination.

(b) Gintech agrees that it will not disclose to any third party the existence of
or the details of this Agreement and any trade secrets or other proprietary
information it obtains with respect to MEMC during or after the term of this
Agreement except as expressly permitted hereunder, and that it will treat all
such information as confidential and will use such information only for carrying
out the purposes of this Agreement; provided, however, that Gintech will not be
obligated to treat as confidential any information acquired by it that is either
known to the general public or to the industry, or known to, or in the
possession of, Gintech prior to disclosure by MEMC, that is disclosed as
required by Law, or that is independently developed by Gintech. The
confidentiality obligations of Gintech hereunder shall continue during the term
of this Agreement and for a period of ten (10) years after termination.

(c) The Parties to this Agreement shall consult with each other as to the form,
substance and timing of any press release or other public disclosure related to
this Agreement or the transactions contemplated hereby and no such press release
or other public disclosure shall be made without the consent of the other Party
hereto, which consent shall not be unreasonably withheld or delayed; provided,
however, that the Parties may make such disclosure to the extent permitted above
or to the extent required by applicable Law, including the requirements of the
New York Stock Exchange or the United States Securities and Exchange Commission.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

6.2 Equitable Relief. Notwithstanding any other provision of this Agreement, it
is understood and agreed that the remedy of indemnity payments pursuant to
Article V and other remedies at law may be inadequate in the case of any breach
of the covenants contained in this Article VI. Accordingly, either Party shall
be entitled to seek equitable relief, including the remedy of specific
performance, with respect to any breach or attempted breach of such covenants.

ARTICLE VII

GENERAL PROVISIONS

7.1 No Partnership. Nothing contained in this Agreement shall create or shall be
construed as creating a partnership, a joint venture or an agency relationship
between the Parties to this Agreement. The Parties agree to perform in
accordance with this Agreement only as independent contractors. Neither Party
has the right or authority to assume or create any obligations or
responsibilities, express or implied, on behalf of the other Party, and neither
Party may bind the other Party in any manner or thing whatsoever. Neither Party
shall be liable, except as expressly provided otherwise in this Agreement, for
any expenses, liabilities or other obligations incurred by the other.

7.2 Expenses. Each Party hereto shall bear its own fees and expenses with
respect to the transactions contemplated hereby.

7.3 Amendment. This Agreement may be amended, modified or supplemented only in
writing signed by MEMC and Gintech.

7.4 Notices. Any notice, request, instruction or other document to be given or
delivered hereunder by a Party hereto shall be in writing and shall be deemed to
have been delivered, (a) when received if given in Person or by courier or a
courier service, or (b) on the date of transmission if sent by facsimile
transmission (receipt confirmed) on a Business Day during the normal business
hours of the intended recipient, and if not so sent on such a day and at such a
time, on the following Business Day:

 

If to MEMC, addressed as follows:

MEMC Electronic Materials, Inc.

501 Pearl Drive (City of O’Fallon)

P.O. Box 8

St. Peters, MO 63376

Attention: Chief Executive Officer

Tele: 636-474-5000

Fax: 636-474-5162

cc: MEMC General Counsel

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

If to Gintech, addressed as follows:

Gintech Energy Corporation

8F, no. 396, Sec. 1

Neihu Rd.

Neihu Technology Park

Taipei 114

Taiwan

Attention: Chief Executive Officer

Tele: +886-2-2656-2000

Fax: +886-2-2656-0594

or to such other individual or address as a Party hereto may designate for
itself by notice given as herein provided.

7.5 Waivers. Except as otherwise provided in Section 5.3, the failure of a Party
hereto at any time or times to require strict performance of any provision
hereof or claim damages with respect thereto shall in no manner affect its right
at a later time to enforce the same. No waiver by a Party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

7.6 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors and permitted assigns;
provided, however, that, except with the written consent of the other Party, no
assignment of this Agreement or any rights or obligations hereunder, by
operation of Law or otherwise, may be made by either Party, other than to an at
least eighty percent (80%) owned Subsidiary of such Party (but no such
assignment shall relieve the assigning Party of its obligations hereunder), and
any assignment in contravention of this Section 7.6 shall be of no effect and
shall be void.

7.7 Captions. Captions of Sections or Articles of this Agreement are included
for reference only, shall not be construed as part of this Agreement and shall
not be used to define, limit, extend or interpret the terms of this Agreement.

7.8 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

7.9 Entire Understanding; Conflicts. This Agreement sets forth the entire
agreement and understanding of the Parties hereto with respect to the
transactions contemplated hereby and supersedes any and all prior agreements,
arrangements and understandings, both written and oral, among the Parties
relating to the subject matter hereof.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

7.10 Language. Each of MEMC and Gintech agree that the language used in this
Agreement is the language chosen by the Parties to express their mutual intent,
and that no rule of strict construction is to be applied against MEMC or
Gintech. Each of MEMC and Gintech and their respective counsel have reviewed and
negotiated the terms of this Agreement.

7.11 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal Laws of the State of New York, without
giving effect to the principles of conflicts of law thereof.

7.12 Jurisdiction for Disputes. Subject to the provisions of Section 5.2 which
shall govern any claim for indemnification as discussed therein, each Party to
this Agreement hereby (a) agrees that any proceeding in connection with or
relating to this Agreement or any matters contemplated hereby may be brought by
either Party in a court of competent jurisdiction located within New York City,
New York, whether a state or federal court; (b) agrees that in connection with
any such proceeding, such Party shall consent and submit to personal
jurisdiction in any such court described in clause (a) of this Section 7.12 and
to service of process upon it in accordance with the rules and statutes
governing service of process; (c) agrees to waive to the full extent permitted
by Law any objection that it may now or hereafter have to the venue of any such
proceeding in any such court or that any such proceeding was brought in an
inconvenient forum; (d) agrees to service of process in any such proceeding by
mailing of copies thereof to such Party at its address set forth in Section 7.4;
(e) agrees that any service made as provided herein shall be effective and
binding service in every respect; and (f) agrees that nothing herein shall
affect the rights of either Party to effect service of process in any other
manner permitted by Law.

7.13 Cumulative Remedies. Each and every right and remedy under this Agreement
is cumulative with each and every other right and remedy in this Agreement or in
any other agreement between the Parties or under applicable Law.

7.14 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and said counterparts together shall constitute one and the same
instrument. This Agreement may be executed and delivered by facsimile and upon
such delivery the facsimile signature shall be deemed to have the same effect as
if the original signature had been delivered to the other part(ies). The
original signature copy shall be delivered to the other part(ies) by express
overnight delivery. The failure to deliver the original signature copy and/or
the nonreceipt of the original signature copy shall have no effect upon the
binding and enforceable nature of this Agreement.

[remainder of page intentionally left blank; signature page follows]

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

MEMC ELECTRONIC MATERIALS, INC.

   GINTECH ENERGY CORPORATION By:   

/s/ Nabeel Gareeb

   By:   

/s/ Scott Kuo

   Nabeel Gareeb       Scott Kuo    President and Chief Executive Officer      
President and Chief Executive Officer          Date: Oct. 25, 2006

SIGNATURE PAGE TO

SOLAR WAFER SUPPLY AGREEMENT



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Attachment A — Specifications

[xxxxxxxxxxxx]

 

A-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

[xxxxxxxx]

 

A-2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

[xxxxxxxx]

 

A-3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Attachment B – Target Quantities and Minimum Quantities

[xxxxxxx]

 

B-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Attachment B

[xxxxxxx]

 

B-2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Attachment B

Determination of Efficiency Factor and Establishment of Baseline Cell Process

[xxxxxxx]

 

B-3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Attachment C – Loan/Security Deposit Amounts; Letter of Credit Amounts

[xxxxxxx]

 

C-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Attachment D – Guaranteed Financial Performance Criteria

[xxxxxxx]

 

D-1